Citation Nr: 1026787	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected total 
left knee replacement, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from November 1967 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the Veteran's claim of entitlement 
to an increased rating for service-connected total left knee 
replacement, currently evaluated as 30 percent disabling.   


FINDING OF FACT

The Veteran's total left knee replacement is shown to be 
productive of complaints that include pain, with extension to no 
less than -4 degrees, but not ankylosis, or a nonunion of the 
tibia and fibula, with loose motion, or chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent for 
service-connected total left knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5256, 5261, 5262 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating 
for his service-connected total left knee replacement.  

As for the history of the Veteran's total left knee replacement, 
see 38 C.F.R. § 4.1 (2009), the Veteran's service treatment 
reports show that he received a number of treatments for knee 
pain, with a diagnosis of patellofemoral chondromalacia.  Post-
service reports show that he was found to have osteoarthritis of 
his left knee in 1987, and that in 1993 he underwent a partial 
medical and lateral meniscectomy with arthroplasty.  He continued 
to experience left knee symptoms, and in June 2004, he underwent 
a total left knee arthroplasty (TKA).  An associated X-ray report 
noted that the total left knee prosthesis was in anatomical 
alignment. 

In October 2004, the RO prospectively evaluated the Veteran's 
left knee as 100 percent disabling for the year following his TKA 
(i.e., until the end of July 2005), and as 30 percent disabling 
thereafter (i.e., August 1, 2005).  See 38 C.F.R. § 4.71a, DC 
5055.  

In May 2005, the Veteran filed his claim for an increased rating.  
In August 2006, the RO denied the claim.  The Veteran has 
appealed.  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of 
the knee is from 0 to 140 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, for one year 
following the implantation of a knee prosthesis, a 100 percent 
disability rating is assigned.  Thereafter, the minimum 
disability rating which may be assigned, post-knee replacement is 
30 percent.  A 60 percent disability rating is assigned for 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  

Under 38 C.F.R. § 4.71a, DC 5256, a 40 percent rating is 
warranted for extremely unfavorable ankylosis of the knee with 
flexion between 10 degrees and 20 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, which addresses limitation of 
motion of the knee, a 40 percent rating will be assigned for 
extension limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5262, a 40 percent rating is 
warranted for impairment of tibia and fibula, a nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  

The relevant medical evidence consists of VA reports, dated 
between August 1, 2005 and 2007.  This evidence shows that the 
Veteran's left knee has been found to have extension from between 
-4 degrees to 0 degrees, and flexion from between 90 degrees to 
110 degrees.  These reports contain multiple findings indicating 
that the left knee was stable/had no instability.  In addition, 
two notations in reports, dated in January 2006, note that the 
extremities had a ROM (range of motion) that was WNL (within 
normal limits) (specific degrees of motion were not provided).  

A VA examination report, dated in November 2005, shows that the 
Veteran's "subjective complaints" included some pain in his 
knees all the time, "generally at a 2 on the pain scale."  He 
indicated that there was no weakness.  On examination, the 
Veteran's left knee had extension to 0 degrees, and flexion to 90 
degrees.  The report states that a March 2005 X-ray of the 
Veteran's knees noted bilateral total knee prostheses that 
appeared in satisfactory and anatomical alignment.  The diagnosis 
was status post left knee replacement.  

The Board finds that the claim must be denied.  There is no 
competent evidence to show that the Veteran's left knee is 
productive of extension limited to 30 degrees.  Furthermore, 
there is no evidence of ankylosis of the left knee, or a nonunion 
of the tibia and fibula, with loose motion, and the criteria for 
a rating in excess of 30 percent for the left knee under DCs 5256 
and 5262 are not shown to have been met.  Accordingly, the Board 
finds that the criteria for a rating in excess of 30 percent 
under DC's 5256, 5261, and 5262 are not shown to have been met, 
and that the claim must be denied.  

With regard to DC 5261, a higher evaluation is not warranted for 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98.  In this case, 
the medical evidence does not contain evidence of such symptoms 
as neurological impairment, incoordination, loss of strength, or 
any other findings that would support a higher rating on the 
basis of functional loss due to pain.  The November 2005 VA 
examination report notes complaints of pain, difficulty using 
stairs, difficultly climbing in and out of construction machinery 
at his job, some swelling, and some instability or giving way 
about every 1-11/2 months, fatigability, and lack of endurance.  
The Veteran further complained of flare-ups three times per week, 
and that he could not bend, kneel, or squat.  However, on 
examination, there was no redness, swelling, effusion or heat.  
The Veteran's neurovascular status was intact, as were motor and 
sensory function.  There was no unusual wear pattern on the 
shoes, and his gait was steady with no limp or guarding.  His 
ligaments were intact.  The examiner stated that any opinion as 
to additional limitation due to fatigue, weakness, or limited 
endurance due to repetitive use would require "mere 
speculation."  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) 
(noting, in the context of an increased rating claim, that if the 
level of the appellant's disability . . . cannot be determined 
without resorting to speculation, then it has not been proven to 
the level of equipoise and a staged rating is not appropriate); 
see also 38 C.F.R. § 3.102 (2009) (noting that the Board may not 
award benefits when the award would be based upon pure 
speculation).  
The VA progress reports contain notations of the following: a 
normal gait, and that his components were in good position 
(September 2006, and January 2007); that the Veteran had no 
complaints on his left side, and a notation that, "The patient 
states that he is doing well with regard to the left knee." 
(September 2006); left knee strength on flexion and extension was 
5/5 (April 2006); normal gait, and "no complaints" for the left 
knee (March 2006).   
   
In summary, there is no medical evidence showing that the Veteran 
has such symptoms as muscle atrophy, neurological impairment, or 
incoordination attributable to the left knee.  Therefore, even 
taking into account the notations of knee pain, the Board finds 
that, when the ranges of motion in the left knee are considered 
together with the evidence of functional loss due to left knee 
pathology, the evidence is insufficient to show that the loss of 
motion in the left knee more nearly approximates the criteria for 
a 40 percent rating under DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

In addition, given the foregoing findings, the Board finds that 
the evidence is insufficient to show that the Veteran's 
disability is productive of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  In 
this regard, while there are findings indicating that the Veteran 
has pain on motion, they are insufficient to show "severe' 
painful motion, and there is insufficient evidence to show that 
the left knee is productive of severe weakness.  Therefore, the 
criteria for an increased rating under 38 C.F.R. § 4.71a, DC 5055 
have not been met.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 
(limitation of flexion) and DC 5261 may be assigned for 
disability of the same joint, if none of the symptomatology on 
which each rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, 
however, as set forth above, none of the medical evidence shows 
that the Veteran's left knee extension is limited to the extent 
necessary to meet the criteria for a separate compensable rating.  
38 C.F.R. § 4.71, Plate II, DC 5260.  Additionally, to assign 
two, separate compensable ratings based on painful motion under 
two separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

The VA General Counsel has held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate rating 
must be based upon additional disability.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  However, given the previously described findings, the 
Board has determined that the evidence is insufficient to show 
that a separate rating is warranted for instability of the 
Veteran's left knee.  Briefly stated, he has repeatedly been 
found to have a stable left knee, with additional findings 
indicating that all tested left knee ligaments are intact.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determination in Hart v Mansfield, 21 Vet. 
App. 505 (2007), and whether the veteran is entitled to increased 
evaluations for separate periods based on the facts found during 
the appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation at any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to show 
that the Veteran had a worsening of the disability in issue, such 
that an increased evaluation is warranted.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in July 2005.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination.  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


